POLLOCK, J.
Epitomized Opinion
This was an action of ejectment brought by one DeLoreta in the Common Pleas Court of Trumbull county. The first cause of action stated in plaintiff’s petition was an action in ejection to recover a strip of land about three feet wide and the second cause of action was for damages for the detention of this strip. The answer was a general denial to both causes of action. The evidence disclosed that the plaintiff and the defendant had each purchased a lot from a common grantor. The plaintiff’s lot extended along the northern side of Clinton street and faced on South Park street in the city of Warren. The defendant’s lot was adjacent to the plaintiff’s lot and just north of it. It also faced on South Park street. Plaintiff’s deed showed a conveyance of a 51-foot frontage on South Park street and the defendant’s deed was! for the same amount of frontage on this street. Subsequently the city changed the northerly side of Clinton street, thus cutting off a three-foot strip from plaintiff’s 51-foot lot. The action of the city automatically moved the southerly boundary of defendant’s lot three feet further north. The trial resulted in a verdict for plaintiff and an assessments for damages of $1. Defendant Capito prosecuted error, claiming the verdict was manifestly against the weight of evidence and that the *456verdict of the jury was indefinite and uncertain. In reversing the judgment the Court of Appeals held:
1. It cannot be said as a matter of law that the verdict was manifestly against the weight of evidence.
2. Inasmuch as there was no finding of any amount of land in the possession of defendant that .belonged to plaintiff, or that defendant should restore a certain amount, the verdict was uncertain and indefinite and should be set aside.